COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Senior Judge Hodges
Argued at Salem, Virginia


RUSSELL COUNTY MEDICAL CENTER
and
CONTINENTAL CASUALTY COMPANY
                                        MEMORANDUM OPINION * BY
v.          Record No. 1971-94-3     JUDGE JERE M. H. WILLIS, JR.
                                             MAY 9, 1995
CURTIS E. CHANEY


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Christen W. Burkholder (Woodward, Miles &
            Flannagan, P.C., on briefs), for appellants.

            Gregory R. Herrell (Arrington, Schelin &
            Herrell, P.C., on brief), for appellee.



     Russell County Medical Center and Continental Casualty

Company appeal the decision of the Virginia Workers' Compensation

Commission awarding Curtis E. Chaney temporary total disability

benefits from April 20, 1993 to August 13, 1993 and the

reasonable cost of medical care.    Russell County Medical Center

contends that Chaney's injury did not arise out of his employment

as required by Code § 65.2-101.    We find no error and affirm.

     "In order for an injured worker to recover under the

[Workers' Compensation] Act, he must prove an injury by accident

'arising out of and in the course of the employment.'"     County of

Chesterfield v. Johnson, 237 Va. 180, 183, 376 S.E.2d 73, 75

(1989).    An injury does not arise out of employment if it is

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
caused by "a hazard to which the employee would have been equally

exposed apart from the employment."    Id.

     Preparing to give an injection to a patient suffering an

anaphylactic reaction, Chaney was walking down the hall while

reading the patient's chart.   He reached up to rub his head and

because his attention was focused on the chart, he failed to see

a door jamb.   He struck his elbow on the jamb, causing his

knuckle to injure his eye.
     The commission found that "[w]alking while reading a chart

is a hazard created by the circumstances of the job."    The

evidence supports this finding.

     The judgment of the commission is affirmed.
                                             Affirmed.




                               - 2 -